Citation Nr: 1544790	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1975 to April 1980 and from August 1981 to January 2002.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was transferred to the RO in San Diego, California.  

The Board has recharacterized the issue of entitlement to service connection for a bilateral knee disorder as entitlement to service connection for a right knee disorder and a left knee disorder.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (providing that bifurcation of a claim generally is within VA's discretion).

To the extent that there were additional private treatment records submitted by the Veteran after the issuance of the most recent statement of case, there is no prejudice to the Veteran for the Board to adjudicate the case as the decision herein grants service connection for arthritis of the right knee and the issue of a left knee disorder is being remanded, and, therefore, the agency of original jurisdiction (AOJ) will have an opportunity to review the records.  

The Veterans Benefits Management System (VBMS) contains only a September 2015 brief.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in the paper claims file or are irrelevant to the present appeal.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

Arthritis of the right knee had its onset during service.  


CONCLUSION OF LAW

Arthritis of the right knee was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, such as arthritis, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The term "arthritis" encompasses degenerative joint disease and osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 150.

Here, the Veteran currently has minimal degenerative changes of the right knee.  See June 2010 private x-ray examination report.  Additionally, the Veteran's service treatment records show that he complained of chronic bilateral knee pain and was diagnosed with patellofemoral syndrome during service.  See November 2001 service treatment record.  Significantly, an x-ray examination taken at that time revealed very mild degenerative joint disease.  Thus, the record includes diagnostic tests that confirm that the Veteran manifested arthritis (degenerative changes) during service.  Likewise, the record indicates a subsequent manifestation of the same chronic disease as arthritis was diagnosed in 2010.  As the record does not indicate any intercurrent causes, service connection is warranted.  

The evidence of record, therefore, supports a finding that service connection for arthritis of the right knee is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for arthritis of the right knee is granted.  


REMAND

The Veteran has contended that he has a left knee disorder that manifested during service.  His service treatment records show that he complained of chronic bilateral knee pain and a diagnosis of patellofemoral syndrome was rendered.  Furthermore, an x-ray examination showed very mild degenerative joint disease.  See November 2001 service treatment record.  The Veteran's private physical therapy treatment record showed that the Veteran complained of chronic bilateral knee pain for many years and a diagnosis of chronic knee pain was rendered.  The treatment record also contained a notation that the Veteran stated that his private doctor diagnosed him with mild arthritis of the knees.  See July 2010 private treatment record.  However, the only post-service diagnosis related to the left knee is chronic knee pain and there is no post-service x-ray evidence of arthritis or degenerative changes of record.  Therefore, the Board finds that a VA examination is necessary in order to determine whether a left knee disorder is present.  

Additionally, any outstanding, relevant medical records should be obtained.  Specifically, the July 2010 physical therapy treatment record contained a reference that the Veteran sought treatment from a physician for his left knee disorder.  Accordingly, the AOJ should attempt to secure any outstanding records related to the Veteran's left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to specifically include the medical records pertaining to the Veteran's left knee disorder.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any left knee disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must state all diagnoses related to the Veteran's left knee.  In so doing, the examiner must identify whether any arthritis of the left knee is present.  

Second, with respect to each diagnosed left knee disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's service.  In so doing, the examiner must address the November 2001 service treatment record that contains a complaint of chronic knee pain and x-ray evidence of very mild degenerative joint disease.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


